DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horita et al (US Pat No 11,267,666).
Regarding claim 1, Horita discloses a sheet conveyance guide comprising:
a guide portion (e.g. 50) configured to guide a sheet;
a first thrust direction retainer including:
a first engagement portion (23a) configured to engage with a shaft (e.g. 11B to 11G) of a sheet conveying roller configured to convey the sheet; and
a guide releaser (24a) configured to be operated by a user to release engagement of the first engagement portion with the shaft of the sheet conveying roller; and
a second thrust direction retainer (22) including a second engagement portion (22a) configured to engage with the shaft of the sheet conveying roller.

Regarding claim 2, Horita discloses the second thrust direction retainer does not include a guide releaser configured to be operated by a user to release engagement of the second engagement portion with the shaft of the sheet conveying roller.
Regarding claim 3, Horita discloses the guide releaser includes a movable operation portion (24a) and a fixed operation portion (e.g. side of roller 11) disposed facing the movable operation portion, wherein the fixed operation portion has a contact face that the user contacts by a finger and the movable operation portion has a contact face that the user contacts by the finger (e.g. a user is capable of putting a finger on both portions), and wherein each of the contact face of the fixed operation portion and the contact face of the movable operation portion has an uneven shape (best shown in figure 7).
Regarding claim 4, Horita discloses the first engagement portion is configured to engage with an engagement target portion (23a) provided on the shaft of the sheet conveying roller with a gap in a thrust direction of the shaft of the sheet conveying roller (shown below).

    PNG
    media_image1.png
    204
    370
    media_image1.png
    Greyscale

Regarding claim 12, Horita discloses the first thrust direction retainer includes a first elastic deformation portion (e.g. spring 25) configured to elastically deform so that the first engagement portion moves from an engaging position at which the first engagement portion engages with the shaft of the sheet conveying roller to a releasing position at which engagement of the first engagement portion with the shaft of the sheet conveying roller is released, and wherein the first elastic deformation portion has a cut (e.g. recess in which the spring resides) in a support portion supported by a sheet conveying device that includes the sheet conveying roller.
Regarding claims 14 and 15, Horita discloses a sheet conveying device and image forming apparatus (e.g. shown in figure 2).

Claim(s) 1, 3, 4, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Satoshi (JP Pub No 2019-094211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al.
Regarding claim 5, it is noted that Horita is silent when comparing the forces required to move the first engagement portion or second engagement portion.  However, it would have been understood to one having ordinary skill in the art that the force to move the spring taught by Horita would be greater than that to remove the roller (shown in figure 15) from the second engagement portion engages with the shaft to a releasing position (e.g. once the first engaging portion is moved to no longer engage the shaft, merely the force required to move the roller axially is required to disengage the second engaging portion).  That is, this understanding would be common knowledge to one having ordinary skill in the art.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests each and every element of claims 6-11, including the claims from which they depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art is pertinent to the applicant’s claimed invention in that it relates to documents similar to the reference use or similar to the applicant’s disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619